 


 HR 4851 ENR: Kennedy–King National Commemorative Site Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4851 
 
AN ACT 
To establish the Kennedy-King National Commemorative Site in the State of Indiana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Kennedy–King National Commemorative Site Act. 2.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. (2)SiteThe term Site means the Kennedy-King National Commemorative Site as designated by section 3(a). 
(3)StateThe term State means the State of Indiana. 3.National commemorative site (a)DesignationThe Landmark for Peace Memorial in Martin Luther King, Jr. Park in Indianapolis, in the State, is hereby designated as the Kennedy-King National Commemorative Site. 
(b)African American Civil Rights NetworkThe Site shall be part of the African American Civil Rights Network established under Public Law 115–104. (c)Administration (1)Cooperative agreementsThe Secretary may enter into cooperative agreements with appropriate public or private entities for interpretative and educational purposes related to the Site. 
(2)Effect of designationThe Site shall not be a unit of the National Park System. (3)LimitationsNothing in this Act— 
(A)authorizes the Secretary to interfere with the rights of any person with respect to private property or any local zoning ordinance or land use plan of the State or any political subdivision thereof; or (B)authorizes the Secretary to acquire land or interests in land through condemnation or otherwise.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
